Appeal from judgment, Criminal Court, Bronx County (Arthur Birnbaum, J.), rendered September 14, 2006, convicting defendant, upon his plea of guilty, of theft of services, and sentencing him to a conditional discharge, unanimously transferred to the Appellate Term, First Judicial Department.
Since defendant pleaded guilty at his arraignment in the Criminal Court of the City of New Vork, Bronx County, this case was never transferred to the Bronx Criminal Division of *905Supreme Court. “[A] transfer occurs only if a case is not disposed of at arraignment” (.People v Correa, 15 NY3d 213, 226 [2010]). Accordingly, Appellate Term has the exclusive jurisdiction to hear this appeal (CPL 450.60 [4]). Concur—Saxe, J.E, Friedman, Moskowitz, Freedman and Román, JJ.